Citation Nr: 0535062	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, June 1951 to June 1953, and September 1955 to 
August 1964.  He was a prisoner of war (POW) in Germany from 
December 1944 to May 1945.

This case is before the Board of Veterans' Appeals on appeal 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in San Diego (RO).  This matter 
was most recently before the Board in April 2004, at which it 
was remanded for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remand in April 2004 included a directive to accord 
the veteran an orthopedic examination to determine the 
current extent and severity of the service connected 
degenerative joint disease of the lumbar spine. A VA 
orthopedic examination subsequently was conducted in June 
2004. In August 2005, the RO ordered yet another examination 
on the basis that the June 2004 examination did not provide 
the information requested by the Board regarding his back 
condition. The veteran received another VA orthopedic 
examination in September 2005; the examiner noted, however, 
that neither medical records, claims folder, nor x-ray 
reports were available for review. Further, the examiner 
added that the veteran's cauda equina syndrome would be best 
evaluated by a neurologist. 

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his low back 
condition since September 2005.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.


2.  Make arrangements with the VA 
physician who conducted the September 
2005 examination to review the veteran's 
claims folder. If and only if this 
examiner is not available to review the 
veteran's claims folder, the veteran 
should be scheduled for another 
orthopedic examination by a qualified 
physician. 

The examiner should note the veteran's 
complaint of loss of back motion.  The 
Board notes that a complete physical 
examination requires the examiner to 
address several issues in his or her 
report as follows:

First, the examiner should report all 
ranges of motion, measured in degrees, 
for the veteran's low back;  

Second, the examiner is also requested to 
address all chronic orthopedic 
manifestations of the disability in 
question; and

Third, the examiner is requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the low back during flare-ups 
or repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the low back disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
so indicate.  A rationale for any opinion 
expressed should be provided.


3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a special 
neurology examination to address all 
neuropathy, including cauda equina 
syndrome, associated with the service-
connected low back disability. Send the 
claims folder to the examiner for review.  
All indicated tests should be performed, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
note the veteran's complaints of 
neuropathy, partial paralysis below the 
waist, and bladder and bowel dysfunction.  
If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  A rationale 
for any opinion expressed should be 
provided.


4.  On completion of the above 
development, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of all evidence received since 
the most recent SSOC and discussion of 
all pertinent laws and regulations.  The 
veteran should be allowed the appropriate 
period of time for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


